Name: Commission Regulation (EEC) No 1264/92 of 18 May 1992 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community and Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|31992R1264Commission Regulation (EEC) No 1264/92 of 18 May 1992 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community and Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 135 , 19/05/1992 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 42 P. 0081 Swedish special edition: Chapter 3 Volume 42 P. 0081 COMMISSION REGULATION (EEC) No 1264/92 of 18 May 1992 amending Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community and Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butterTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 816/92 (2), and in particular Articles 6 (7) and 7a (3) thereof, Whereas Commission Regulations (EEC) No 429/90 (3), as last amended by Regulation (EEC) No 3301/90 (4), and (EEC) No 3143/85 (5), as last amended by Regulation (EEC) No 3683/91 (6), contain similar provisions on markings on packs of concentrated butter intended for direct consumption in the Community; whereas the terms laid down in those Regulations should be supplemented and brought into line with the trade descriptions used in the Member States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 1. The third indent of Article 10 (3) of Regulation (EEC) No 429/90 is hereby replaced by the following: '- "Butterfett - Verordnung (EWG) Nr. 429/90" or "Butterkonzentrat - Verordnung (EWG) Nr. 429/90" or "Butterschmalz - Verordnung (EWG) Nr. 429/90";'. 2. The following is hereby added to the second indent of Article 5 (4) of Regulation (EEC) No 3143/85: 'or "Butterschmalz".' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 86, 1. 4. 1992, p. 83. (3) OJ No L 45, 21. 2. 1990, p. 8. (4) OJ No L 317, 16. 11. 1990, p. 24. (5) OJ No L 298, 12. 11. 1985, p. 9. (6) OJ No L 349, 18. 12. 1991, p. 37.